 In theMatterof THE DFLTA-STAR ELECTRIC COMP ANYandUNITED-AUTOMOBILE WORKERS OF AMERICA, LOCAL 740,AFFILIATED WITII THE-AMERICAN FEDERATION OF LABORCase No. R-3236.-Decided December 10, 1941Jurisdiction:high voltage electric equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to grant recognition because of doubt as to majority and inability toagree on unit; election necessaryUnit Appropriate for Collective Bargaining:production and maintenance em-ployees, including timekeepers and plant clerks, but excluding foundry em-ployees, patternmakers, truck drivers, and supervisory, clerical, and officeemployeesMr. Stephen M. Reynolds,for the Board.Fyffe"cC Clark,byMr. Albert J. Smith,of Chicago, Ill., for theCompany.111r. Joseph, M. JacobsandMr. Philip D. Goodman,of Chicago, Ill..,for the Union.Miss Marcia Hert mark,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 6, 1941, and October 9, 1941, respectively, United Auto-mobile Workers of America, Local 740,1 affiliated with the AmericanFederation of Labor, herein called the Union, filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) a petition andan amended petition alleging that a question affecting commerce hadarisen concerning the representation of employees of The Delta-StarElectric Company, Chicago, Illinois, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 22, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section1The Union was incorrectly designated in the petition as Local 477.37 N. L. R. B., No. 74.459 460DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On October22, 1941, the Regional Director issued a notice of hearing and onOctober 25 a notice of postponement, copies of which were duly served'upon the Company and the Union.Pursuant to notice, a hearing was held on November 3, 1941, atChicago, Illinois, beforeWillMaslow, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company, the Unionand the Board were represented and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing, on the issues was afforded allparties.During the course of the hearing the Trial Examiner maderulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Delta-Star Electric Company is an Illinois corporation en-gaged at Chicago, Illinois, in the manufacture of high-voltage elec-tric equipment.In the manufacture of its products the Companyuses steel and malleable iron, porcelain insulators, copper, plasticproducts, oil circuit breakers, and material for steel-mill powerhouses.During 1940 the Company purchased about $900,000 worth of suchproducts, 85 per cent of which was shipped to it from points outsidethe State of Illinois.During the same period the Company's salestotalled approximately $2,000,000.About 90 per cent of the productssold was shipped outside the State of Illinois.The Company admitsthat it is engaged in commerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDUnited Automobile Workers of America, Local 740, is a labor or-ganization affiliated with the American Federation of Labor. Itadmits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about September 17, 1941, the Union requested that theCompany recognize it as the sole collective bargaining representativeof its employees.The Company refused to grant such recognition DELTA-STAR ELECTRIC COMPANY461because of its doubt that the Union represented a majority of theemployees and because it did not! agree that the unit claimed by theUnion was appropriate.A statement by the Regional' Director, introduced in evidence,indicates that the Union represents a substantial number of em-ployees' in the unit which it contends is appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union desires a unit composed of production and maintenanceemployees, excluding foundry employees, pattern makers, truckdrivers, and supervisory, clerical, and office employees.The Com-pany desires a unit composed of production and maintenance em-ployees, excluding supervisory, clerical, and office employees, buttook no position at the hearing as to the exclusion of foundry em-ployees, pattern makers and truck drivers.The only disagreementbetween the parties concerns 12 employees listed on the Company'spay roll as clerical, who are timekeepers and plant clerks, and whomthe Union wishes to include.The Company desires to exclude themas representatives of management.The Company's operations are carried on in a group of 8 build-ings,many of which are contiguous, and in a foundry which isabout 4 blocks from these buildings.There are, in the foundry,about 70 employees who are molders, core makers, and grinding-wheel operators, and also 10 or 12 pattern makers.Although thereis a general interchange between employees in the 8 buildings, thereisno such interchange between them and the foundry, and thefoundry is under 'the supervision of a different superintendent thanthe rest of the buildings,.Employees of the foundry are on a sep-2The Regional Director's statement shows that 277 authorization cards were submittedto him by the UnionOf this number 269 bore apparently genuine,original signaturesThe Company refused to submit a pay roll prior to the hearing and, at the hearing,waivedthe necessity for a comparison of the Union's cards with its pay rollThere aie about470 employees in the unit sought by'the Union -462DECISIONS.OF NATIONAL LABOR RELATIONS BOARD,crate pay roll.The molders and the pattern makers are highlyskilled employees and receive considerably more salary than the rest,of the employees.In view of the above facts, we shall exclude the-foundry employees and-pattern makers from the unit.There. are only 2 truck drivers employed by the Company. Theydo no production work, and according to the Company's,president,=aremembers of another labor organization.We shall exclude themfrom the unit.In connection with the exclusion of supervisory employees, theUnion desiresthe exclusion of 20 sub-foremen.The Company tookno position concerning these employees.We shall exclude them as-supervisory employees.The timekeepers and plant clerks mentioned above are listed onthe Company's regular shop pay roll, are paid an hourly wage, dono job rating, and do not receive the bonus which is generally-received by supervisory employees of the Company.They work atdesks throughout the plant.Although these employees do no directproduction work, they are clearly more closely related to the produc-tion employees than to the office employees.' The fact that the Com-pany lists them on the shop pay roll is an indication that it considersthem in connection with the production workers. Since they do nojob rating and since they are not considered supervisory in relationto the bonus, we find that their functions are not those of manage-ment.We shall include them in the unit,We find that all production and maintenance employees of the'Company, including timekeepers and plant clerks, but excludingfoundry employees, pattern makers, truck drivers, and supervisory,-clerical, and office employees, constitute a unit appropriate for thepurposes of collective bargaining, and that said unit will insure to,employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise will effectu--ate the policiesof the Act.VI.THE DLTERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisen,can best be resolved by holding an election by secret ballot.The Com-pany and the Union agreed that a current pay roll shall be used todetermine those eligible to vote.Persons eligible to participate in theelection shall be the employees in the appropriate unit who were em-ployed by the Company during the pay-roll period next preceding the-date of this Direction, subject to the limitations and additions herein-after set forth in the Direction.Upon the basis of the above findings of fact and upon the entire.record in the case, the Board makes the following : DELTA-STAR ELECTRICCOMPANYCONCLUSIONS OF LAW4631.A question affecting commerce has arisen concerning the repre-sentation of employees of The Delta-Star Electric Company, Chicago,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production and maintenance employees- of the Company,including timekeepers and plant clerks, but excluding foundry em-ployees, pattern makers, truck drivers, and supervisory, clerical, andoffice employees, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withThe Delta-Star Electric Company, Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said rules and Regulations,among all production and maintenance employees of The Delta-StarElectric Company, including timekeepers and plant clerks, who wereemployed during the pay-roll period next preceding the date of thisDirection, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding foundry employees, pattern makers, truck drivers, andsupervisory, clerical, and office employees, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by United Automobile Workers of Amer-ica,Local 740, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.